Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Final Rejection

 The Status of Claims:
Claims 1-7, 9-10,12-14,16-18,20,22-30,32-52,65,67-68 are pending. 
Claims 1-7, 9-10,12-14,16-18,20,22-30,32-52,65,67-68 are rejected. 



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Specification
The objection of the disclosure is withdrawn due to the modification of the specification  

Claim Objections
The objection of Claims 1-7, 9-10,12-14,16-18,20,22-30,32-52,65,67-68 is withdrawn due to the modification of the claims.



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	
The rejection of Claims 1-7, 9-10,12-14,16-18,20,22-30,32-52,65,67-68 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn due to the modification of the claims and applicants’ convincing arguments. .
 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Regarding the rejection of the term ”solvates”, the rejection of Claims 1-7, 9-10,12-14,16-18,20,22-30,32-52,65,67-68 under 35 U.S.C. 112, first paragraph, is withdrawn due to applicants’ convincing arguments. 

Regarding the rejection of the terms ” their polymorphs”,  the rejection of Claims 1-7, 9-10,12-14,16-18,20,22-30,32-52,65,67-68 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is still maintained due to  the lack of the modification of the claims as a reason of record filed on 9/16/2020.


				Applicants’ Argument		
 	  Applicants argue the following issues:
A. 	With regard to the rejections of claims 1, 32, 39, 43, and 45, the Examiner contends that one skilled in the art would be unable to ascertain from the claims which of several polymorphic forms of empagliflozin the claims are intended to encompass. Applicant respectfully submits that the amended claimed processes are definite and thus Applicant is entitled to whatever polymorphic form or forms are produced by the processes, notwithstanding the bioavailable characteristics (or lack thereof) of the actual polymorphs that may be produced. Applicant's claims are directed to processes for making the title compound, not the use of the compound (in which bioavailability characteristics may be relevant). Applicant submits that it is the claimed processes, not the specific 320.00193/124770573v.1 Application No. 16/619,831Docket No.: 133320.00193Reply to Office Action of September 16, 2020polymorphic forms produced by the processes, that should be evaluated for compliance with § 112(a). 
Reconsideration and withdrawal of the § 112(a) rejections of the claims are respectfully requested. 


Regarding applicants’ arguments, the Examiner has noted applicants’ arguments.  However, polymorphs are different crystalline forms of the same pure substance in which molecules have different arrangements and/or different molecular conformation.  Polymorphic solids have different unit cells and display different properties such as unit packing, thermodynamic, spectroscopic, and mechanical properties, such as molar volume and density, refractive index, melting and sublimation temperatures, enthalpy (i.e., heat content), solubility, vibrational transitions (i.e., infrared absorption spectra and Raman spectra). In order to claim the term of “polymorphs, it is required in the claims that the polymorphic forms are often identified by XRPD; claims should contain sufficient identification to distinguish forms.. Peak location must be provided and relative intensity may also be provided. Peak heights can vary depending on conditions. A generic claim to a “polymorph,” would generally raise issues of enablement since the generation of these forms is not predictable. Such claims also lack written description in the followings:.
According to the specification, there are some remarks about polymorphs of the empagliflozin thereof, but there are no other information about which polymorphic form in the pharmaceutical composition is effective regarding its bioavailability, drug absorption, rate of dissolution, elimination rate, and stability during the preparations. It is not uncommon to find several polymorphs of compounds existing under normal handling conditions. Just as every polymorph has its unique characteristic X-ray patterns, so does every solvate. Many different polymorphs show varying dissolution rates. Furthermore, the specification does not specify nor describe in particular different forms of polymorphs for empagliflozin in any figures while a process of producing any 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR V OH whose telephone number is (571)272-0689.  The examiner can normally be reached on 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Kosar can be reached on 571-272-0913.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        3/13/2021